Department No. 1, McKee, J.:
An unauthorized sale by a stock-broker of certificates of shares of stock in a mining corporation on which the broker has a lien for payment of part of the purchase-money, is a conversion, for which the owner of the certificates is entitled to recover, as damages, the highest market value of the stock, at any time between the conversion and the verdict, without interest. (Code Civ. Proc. § 3336, as amended January 22nd, 1878.)
The judgment appealed from is sustainable upon this principle, except as to interest, which was allowed by the Court; in that regard it is erroneous. But the amount of the interest, as appears by the record, was $75. Subtracting that from the judgment there remains $723.50, for which the plaintiff is entitled to judgment.
Thus modified, the judgment is affirmed.
McKinstry, P. J., and Ross, J., concurred.